         Case 1:20-cv-01645-JLT Document 3 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    PAUL DENHAM,                                      No. 2:20-cv-2275 CKD P
13                       Plaintiff,
14           v.                                         ORDER
15    STUART SHERMAN, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action. Defendants

19   have filed a notice of removal of this action from the Sacramento Superior Court. In his

20   complaint, plaintiff alleges violations of his civil rights by defendants. The alleged violations

21   took place in Kings County, which is part of the Fresno Division of the United States District

22   Court for the Eastern District of California. See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                        1
          Case 1:20-cv-01645-JLT Document 3 Filed 11/19/20 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: November 18, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/denh2275.22.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
